Exhibit 10(h)

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

This Amendment dated December 29, 2008 (the “Amendment”), to the Employment
Agreement dated November 1, 2001, and restated February 1, 2005 (the “Employment
Agreement”) by and between Wachovia Corporation (the “Company”) and DAVID M.
CARROLL (the “Executive”), as subsequently amended.

WHEREAS, certain compensation, benefits and other amounts payable under the
Employment Agreement are subject to Section 409A (“Code Section 409A”) of the
Internal Revenue Code of 1986, as amended (the “Code”);

WHEREAS, the Company and the Executive wish to amend the Employment Agreement to
comply with the requirements of the final regulations under Code Section 409A;

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
acknowledged hereto, the parties agree as follows:

1.        Section 3(a) of the Employment Agreement is amended to add the
following new sentence to the end of that section:

Notwithstanding any provision of this Agreement to the contrary, if the
Executive’s Disability leave is at least six months, the Participant shall for
purposes of this Agreement be deemed to have had a termination of employment on
the first day following such six-month period and that date shall be treated as
the Disability Effective Date.

2.        Section 3(c) of the Employment Agreement is amended to add the
following new sentences at the end of that section:

The Executive may terminate his employment for Good Reason, provided that the
Termination Date occurs during the 2-year period immediately following the date
that the events or actions giving rise to the Good Reason termination occur. In
no event shall a termination of the Executive’s employment for Good Reason occur
unless the Executive gives written notice to the Company in accordance with and
within the time period specified in Section 3(d) below stating with specificity
the events or actions that constitute Good Reason. The Executive shall provide
the Company with an opportunity to cure (if curable) the events or actions
constituting Good Reason within a reasonable period of time, but at least 30
days from the date the Company receives the Notice of Termination (as defined in
Section 3(d) below).



--------------------------------------------------------------------------------

3.        Section 4(a)(i) of the Employment Agreement is amended in its entirety
to read as follows:

(i)       the Company shall pay to the Executive in a lump sum in cash within 30
days after the Date of Termination the aggregate of (A) the Executive’s Annual
Base Salary through the Date of Termination to the extent not theretofore paid,
and (B) the product of (1) an Annual Bonus of an amount equal to the greater of
(x) the highest annual cash incentive bonus paid by the Company to the Executive
for the three calendar years prior to the Date of Termination or (y) the
Executive’s then applicable “target” incentive bonus under the then applicable
cash incentive compensation plan prior to the Date of Termination (the greater
of clauses (x) or (y) is defined as the “Base Bonus”), and (2) a fraction, the
numerator of which is the number of days in the fiscal year in which the Date of
Termination occurs through the Date of Termination, and the denominator of which
is 365, to the extent not theretofore paid (the “Pro Rata Bonus”), (C) any
unpaid Annual Bonus for the prior year, and (D) any accrued paid time off, in
each case to the extent not theretofore paid (the sum of the amounts described
in clauses (A), (B), (C), and (D) shall be hereinafter referred to as the
“Accrued Obligations”).

4.        Section 4(a)(ii) of the Employment Agreement is amended in its
entirety to read as follows:

(ii)      for the thirty-six (36) month period beginning immediately after the
Executive’s Date of Termination and ending on the third anniversary of that date
(the “Compensation Continuance Period”), the Company shall make cash payments to
the Executive equal in the aggregate to three times the sum of (A) the
Executive’s highest Annual Base Salary during the twelve months immediately
prior to the Date of Termination, (B) the Base Bonus, and (C) the amount equal
to the highest matching contribution by the Company to the Executive’s account
in the Company’s 401(k) plan for the five years immediately prior to the Date of
Termination (the payments described in clauses (A), (B) and (C) shall be
hereinafter referred to as the “Compensation Continuance Payments” and, together
with the benefits referred to in Sections 4(a)(iii), (iv), (v), (vi) and (vii),
shall be hereinafter referred to as the “Compensation Continuance Benefits”).
The Compensation Continuance Payments shall be made in substantially equal
semi-monthly payments, and the Company shall withhold from the Compensation
Continuance Payments all applicable federal, state and local taxes.
Notwithstanding anything contained in this Agreement to the contrary, in the
event of a Change in Control that qualifies as either a “change in the ownership
or effective control of a corporation” or a “change in the ownership of a
substantial portion of the assets of a corporation” in accordance with Treasury
Regulation 1.409A-3(i)(5) and which has occurred during the 2-year period
immediately preceding the Date of Termination, the Company shall pay the
Compensation Continuance Payments to the Executive in cash within 30 days after
the Date of Termination.

 

2



--------------------------------------------------------------------------------

5.        Section 4(a)(iii) of the Employment Agreement is amended by deleting
the last sentence of that section and by adding the following new sentences in
its place:

The amount of any life insurance benefits provided under the Wachovia Executive
Life Insurance Plan (or any successor or replacement plan thereto) shall not
affect the life insurance benefits that may be provided under that plan in any
other taxable year, and the right to life insurance benefits under that plan may
not be liquidated or exchanged for any other benefit. Notwithstanding the
foregoing, if the Company reasonably determines that providing continued
coverage under one or more of its welfare benefit plans contemplated herein
could adversely affect the tax treatment of other participants covered under
such plans, or would otherwise have adverse legal ramifications, the Company
may, in its discretion, provide other coverage at least as valuable as the
continued coverage through insurance.

6.        Section 4(a)(iv) of the Employment Agreement is amended to delete the
last sentence of that section and to substitute the following new sentence in
its place:

Notwithstanding the termination of the Executive’s employment with the Company,
all stock options granted to the Executive as of the date of this Agreement and
during the Employment Period will be exercisable until the scheduled expiration
date of such stock options or, if earlier, the tenth (10th) anniversary of the
original date on which the stock option was granted. In the event any such stock
options are designated as “incentive stock options” pursuant to section 422 of
the Code (as defined herein), such stock options shall be treated as
non-qualified stock options for purposes of this sentence to the extent that
they are exercised after the period specified in section 422(a)(2) of the Code
(to the extent such provision applies).

7.        Section 4(a)(v) of the Employment Agreement is amended to add the
following new sentences at the end of that section:

The programs in which the Executive shall continue to participate during the
Compensation Continuance Period shall be the Wachovia Executive Financial
Planning Program and the Wachovia Executive Physical Program. Any expense
reimbursements payable to the Executive under such plans and programs shall be
paid no later than the end of the Executive’s taxable year that next follows the
taxable year in which the expense was incurred. The amount of expenses eligible
for reimbursement under such programs and the amount of any benefits provided
under such programs shall not affect the expenses eligible for reimbursement or
the benefits that may be provided under such programs in any other taxable year,
and the right to expense reimbursement or benefits under such programs may not
be liquidated or exchanged for any other benefit. Any tax reimbursements paid in
connection with such

 

3



--------------------------------------------------------------------------------

programs shall be paid no later than the end of the Executive’s taxable year
that next follows the taxable year in which the Executive pays such tax.

8.        Section 4(a)(vii) of the Employment Agreement is further amended to
delete the phrase “outplacement services” and to substitute the phrase
“reasonable outplacement services” in its place.

9.        Section 4(e) of the Employment Agreement is amended in its entirety to
read as follows:

(e)       Cause; Other than for Good Reason.    If the Executive’s employment
shall be terminated by the Company for Cause or by the Executive without Good
Reason (other than for Retirement) during the Employment Period, this Agreement
shall terminate without further obligations of the Company to the Executive
other than the obligation to pay to the Executive (x) his Annual Base Salary
through the Date of Termination, and (y) Other Benefits, in each case only to
the extent owing and theretofore unpaid.

10.      Section 4(f) of the Employment Agreement is amended in its entirety to
read as follows:

(f)       Delayed Payment Date.    Notwithstanding any provision to the contrary
in this Agreement, if the Executive is deemed at the time to be a “specified
employee” (determined in accordance with Code Section 409A and Treasury
Regulation Section 1.409A-3(i)(2)) and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Section 409A(a)(2) of
the Code, no payments or benefits to which the Executive otherwise becomes
entitled under this Agreement and that are subject to Code Section 409A shall be
made or provided to the Executive prior to the earlier of (i) the expiration of
the six (6)-month period measured from the date of the Executive’s “separation
from service” (as such term is defined in Treasury Regulations issued under Code
Section 409A) or (ii) the date of the Executive’s death. Upon the expiration of
the applicable Code Section 409A(a)(2) deferral period referred to in the
preceding sentence, all payments and benefits deferred pursuant to this
Section 4(f) (whether they would have otherwise been payable in a single sum or
in installments in the absence of such deferral) shall be paid or reimbursed to
the Executive in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein. Whether the Executive is a “specified employee”
shall be determined in accordance with written guidelines adopted by the Company
for such purposes and consistent with the Treasury Regulations under Code
Section 409A.

 

4



--------------------------------------------------------------------------------

11.      Section 6 of the Employment Agreement is amended by deleting the fifth
sentence of that section and by adding the following new sentences in its place:

The Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses (“Legal Costs”) which the Executive may reasonably incur
during the Executive’s lifetime as a result of any contest by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement). Legal Costs will be paid within 30 days of
when they are incurred and in no event later than the last day of the
Executive’s taxable year next following the taxable year in which the Legal
Costs were incurred. The Company will pay interest on the amount of any Legal
Costs that are paid more than 30 days after the date on which such Legal Costs
were incurred at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code. The amount of Legal Costs reimbursable for
any calendar year will not be affected by the amount reimbursed in any other
taxable year, and the Executive’s right to payment of Legal Costs shall not be
subject to liquidation or exchange for another benefit.

12.      Section 7(b)(iii) of the Employment Agreement is amended to add the
following new sentence to the end of that section:

In no event shall the level of such consulting services exceed 20% of the
average level of services performed by the Executive over the 36-month period
immediately preceding the date on which the Executive’s employment terminated
(or the full period of services that the Executive performed for the Company if
the Executive provided services for fewer than 36 months).

13.      Section 8 of the Employment Agreement is amended by adding the
following new subsection (f) to the end of that section:

(f)       Notwithstanding anything in this Agreement to the contrary:

   (i)        Any Gross-Up Payment made with respect to an Excise Tax (but
excluding for this purpose any interest or penalties with respect to such tax),
and including (but not limited to) any Gross-Up Payment with respect to an
Excise Tax that the Company has paid on behalf of the Executive prior to
directing the Executive to claim a refund and any Underpayment described in
Section 8(b), shall be paid no later than the last day of the Executive’s
taxable year next following the taxable year in which the Excise Tax in respect
to which such Gross-Up Payment or Underpayment relates is remitted to the
applicable taxing authority.

 

5



--------------------------------------------------------------------------------

   (ii)       The reimbursement of any expenses incurred by the Executive in
connection with a contest respecting the existence or amount of any Excise Tax
to which the Executive may be entitled pursuant to this Section 8 shall be made
no later than the end of the Executive’s taxable year next following the taxable
year in which the taxes that are subject to the contest are remitted to the
applicable taxing authority or, if no taxes are remitted, the end of the
Executive’s taxable year next following the taxable year in which the contest is
completed or there is a final and nonappealable settlement or other resolution
of the contest.

   (iii)      Any other expense reimbursement to which the Executive may be
entitled under this Section 8 for an expense incurred during the Executive’s
lifetime that is not described above, including, but not limited to, any
Gross-Up Payment with respect to the interest or penalty component of an Excise
Tax, shall be made no later than the end of the Executive’s taxable year next
following the taxable year in which the expense was incurred. The amount of any
such expenses eligible for reimbursement paid during the Executive’s taxable
year shall not affect the expenses eligible for reimbursement in any other
taxable year, and the right to any such expense reimbursement may not be
liquidated or exchanged for any other benefit.

14.      Section 11(g) of the Employment Agreement is amended to add the
following new sentence to the end of that section:

Notwithstanding the foregoing, no such modification shall be made to any plan,
policy, practice, program, contract or agreement (the “Other Arrangements”) to
the extent such modification would violate any requirement of Code Section 409A
applicable to the Other Arrangements or to this Agreement.

15.      Section 11 of the Employment Agreement is further amended to add the
following new subsections:

(k)      No Acceleration of Payments.    The Executive shall not be permitted,
and the Company shall not have any discretion, to accelerate the timing or
schedule of any payment or benefit under this Agreement that is subject to Code
Section 409A, except as specifically provided herein or as may be permitted
pursuant Code Section 409A and the Treasury Regulations thereunder.

(l)       Compliance with Code Section 409A.    The parties intend that all
compensation and benefits paid or provided to the Executive by the Company that
qualifies as a “deferral of compensation” within the meaning of Code
Section 409A (“Nonqualified Deferred Compensation”), including but not limited
to any payment made or any benefit provided under this Agreement, shall, to the
extent subject to Code Section 409A,

 

6



--------------------------------------------------------------------------------

be paid or provided in compliance with Code Section 409A and the Treasury
Regulations thereunder, and the parties shall interpret this Agreement in
accordance with Code Section 409A and the Treasury Regulations thereunder. The
parties agree to cooperate in good faith to comply with Code Section 409A and
further agree to modify this Agreement to the extent necessary to comply with
Code Section 409A.

(m)     Separate Payment.    Notwithstanding anything contained in this
Agreement to the contrary, each and every payment made under this Agreement
shall be treated as a separate payment and not as a series of payments.

(n)      Change in Control.    Notwithstanding anything contained in this
Agreement to the contrary, any payment or benefit that (i) qualifies as
Nonqualified Deferred Compensation and (ii) is paid or distributed due to a
Change in Control, whether pursuant to this Agreement or otherwise, shall only
be paid or distributed if such event that qualifies as a Change in Control under
this Agreement also qualifies as either a “change in the ownership or effective
control of a corporation” or a “change in the ownership of a substantial portion
of the assets of a corporation” in accordance with Treasury Regulation
1.409A-3(i)(5).

(o)      Expense Reimbursements.    Notwithstanding anything contained in this
Agreement to the contrary, except to the extent any reimbursement, payment or
entitlement under this Agreement or otherwise does not qualify as Nonqualified
Deferred Compensation, (x) the amount of expenses eligible for reimbursement or
the provision of any in-kind benefit (as defined in Code Section 409A) to the
Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or provided as in-kind benefits to the Executive in
any other calendar year, (y) the reimbursements for expenses for which the
Executive is entitled shall be made on or before the last day of the calendar
year following the calendar year in which the applicable expense is incurred and
(z) the right to payment or reimbursement or in-kind benefits may not be
liquidated or exchanged for any other benefit

(p)      Reimbursement of Expenses in Connection with a Separation from
Service.  Notwithstanding anything contained in this Agreement to the contrary,
any payment or benefit paid or provided under Section 4 above or otherwise paid
or provided due to a “separation from service” (as such term is described and
used in Code Section 409A and the Treasury Regulations promulgated thereunder)
that is exempt from Code Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(v) shall be paid or provided to the Executive only to the
extent the expenses are not incurred or the benefits are not provided beyond the
last day of the second taxable year of the Executive following the taxable year
of the Executive in which the separation from service occurs; provided, however
that the

 

7



--------------------------------------------------------------------------------

Company reimburses such expenses no later than the last day of the third taxable
year following the taxable year of the Executive in which the separation from
service occurs.

16.      This Amendment is effective as of December 31, 2008.

17.      This Amendment constitutes an amendment to the Employment Agreement
pursuant to Section 11(a) of the Employment Agreement. All provisions of the
Employment Agreement not affected by this Amendment shall remain in full force
and effect and shall continue to be binding obligations of both parties hereto.
Capitalized terms used in this Amendment but not defined herein shall have the
meanings assigned thereto in the Employment Agreement.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer, and the Executive has signed this amendment as of the
date set forth below.

 

WACHOVIA CORPORATION

By:   /s/ Charles D. Loring

Name:

 

Charles D. Loring

Title:

 

Senior Vice President

 

AGREED AND ACCEPTED:

    /s/ David M. Carroll    

December 19, 2008

David M. Carroll

   

Date

 

9